Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The amendment filed on 6/2/2020 has been entered.  Amendment of claim 1 is acknowledged. 
The 112(b) rejection of claims 1, 4-5, 14-15 and 19 and the 102(e) and 103(a) rejections are withdrawn in view of Applicant's claim amendment. 
The remaining 112(b) rejections of claims 16, 18 and 20-23 are withdrawn due to entry of the following Examiner's amendment.  
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Krawzsenek on 4/15/2021.
The application has been amended as follows:
Cancel withdrawn claims 9-13. 
Claim 16. The method of claim 1, wherein the pharmaceutically acceptable carrier is a gel, cream, ointment, solution, or paste
Claim 18. The method of claim 1, wherein the composition is topically applied to the wound. 
Claim 20. The method of claim 19, wherein the bacterial biofilm includes Staphylococcal bacteria.
Claim 23. The method of claim 1, wherein applying the composition removes a portion of the bacterial biofilm from the wound.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The instantly claimed invention is distinguished from the closest prior art, Olmstead (US20110182874), because Olmstead does not teach or suggest a method of disrupting a bacterial biofilm present on a wound that does not include necrotic tissue, consisting of applying a composition consisting of seaprose and a pharmaceutically acceptable carrier to the bacterial biofilm present on the wound. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 4-5, 14-16 and 18-23 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJALI AJIT HIRANI whose telephone number is (571)272-0219.  The examiner can normally be reached on 7:30 - 4:30 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/A.A.H./Examiner, Art Unit 1657